Sanders, J.
— The question is whether an insanity acquittee must be unconditionally released from confinement in a mental institution if he establishes he no longer suffers from a mental disease or defect. We conclude our statute requires no less, reverse the Court of Appeals, and order Mr. Reid’s unconditional release.
Facts
Thomas Reid voluntarily ingested hallucinogenic drugs during April and June of 1994. Two months later Reid suffered a psychotic episode during which he shot and killed his roommate Aaron Hughes. Reid was charged with first degree murder and entered a plea of not guilty by reason of insanity.
Reid was examined by Dr. Carl Redick of Western State Hospital and Dr. Christian Harris of Seattle. Both men testified on his behalf at the insanity hearing. The state presented no witnesses to contradict the testimony offered by doctors Redick and Harris. Dr. Harris opined Reid had a “psychotic disorder that was induced by substance abuse of a hallucinogen, and that the type of psychotic disorder that he had was a paranoid one.” Report of Proceedings (RP) at 5. He further concluded this paranoia prevented Reid from *624understanding the nature or wrongfulness of his acts when he shot his roommate.
Considering the testimony of Dr. Redick and Dr. Harris the trial court found:
The defense of insanity has been established by a preponderance of the evidence. The evidence has established that the Defendant, Thomas Reid, suffered from an underlying mental disease or defect of major depression and/or some other undiagnosed disease or defect. That his voluntary use of hallucinogenic drugs in April, 1994 and June, 1994, triggered a psychotic disorder that caused him to be legally insane at the time of the commission of the offence ....
Clerk’s Papers (CP) at 7-8. Based on this determination the court found Reid not guilty by reason of insanity. The court further found Reid presented both a substantial danger to others and a substantial likelihood of committing felonious acts jeopardizing public safety and security and so committed him, indefinitely, to Western State Hospital pursuant to RCW 10.77.110.
Reid spent the next three years confined to an inpatient treatment ward for the criminally insane. He was “alert, oriented and cooperative” when he arrived at the hospital. CP at 14. Throughout the course of his confinement Reid was consistently stable and presented no psychotic symptoms. He attended both group and individual therapy and developed stronger skills for handling his interpersonal relationships. He completed the legal offender unit’s (LOU) dual diagnosis treatment module and the follow-up recovery group. He also participated in LOU’s symptom management training and developed a relapse prevention plan. He also completed his high school education.
Reid filed a Motion for Order of Final Discharge1 pursuant to former RCW 10.77.200 (1993) in Kitsap County Superior Court on March 31, 1998. Western State Hospital filed a report concerning Reid’s possible release acknowl*625edging “since admission Mr. Reid has shown no evidence of psychosis, even without antipsychotic medication, and has participated actively in the inpatient program.” CP at 17. Further the report stated, “It is the opinion of the senior staff committee that Mr. Reid has received the maximum benefit that he is capable of receiving in the inpatient phase of treatment at the Legal Offender Unit.” Id. Nevertheless the hospital declined to recommend a final discharge, opting instead to recommend conditional release.
Dr. Christian Harris again evaluated Reid and testified concerning his mental condition. Dr. Harris concluded Reid was “unimpaired by a mental disorder at the present time.” RP at 9. Moreover the doctor testified Reid’s ability to use insight and judgment had undergone a “100 percent reversal” since his initial commitment. RP at 10. While Dr. Harris conceded Reid had a “fragility” which made him particularly vulnerable to hallucinogenic drugs, he repeatedly asserted such “fragility” did not amount to a mental defect. Rather he emphasized Mr. Reid “does not have a mental disease or defect at the present time.” RP at 18. And he concluded, “I don’t think Mr. Reid is any more dangerous than any other member of the general population.” RP at 12. Notwithstanding, Dr. Harris recommended Reid be conditionally released rather than finally discharged.
Reid was also examined by Brett Trowbridge, who is a member of the Washington State Bar and has a Ph.D. in psychology. Dr. Trowbridge also recommended conditional release. However he disagreed with Dr. Harris’s conclusion that Reid did not suffer from a current mental disease or defect. Dr. Trowbridge diagnosed Reid with major depression. But on cross-examination Trowbridge was forced to concede Mr. Reid did not exhibit the symptoms necessary to justify such a diagnosis. Moreover Dr. Trowbridge admitted Reid was not presently psychotic. Additionally Trowbridge conceded Reid did not suffer a single psychotic episode since his arrival at Western State Hospital despite the fact that during the course of his commitment he was “housed with some very regressed and psychotic patients.” CP at 22.
*626Reid’s counsel argued the evidence presented by Dr. Harris, Dr. Trowbridge, and Western State Hospital all established Reid no longer suffered from a mental disease or defect, and thus he was entitled to a final discharge pursuant to the United States Supreme Court decision in Foucha v. Louisiana, 504 U.S. 71, 112 S. Ct. 1780, 118 L. Ed. 2d 437 (1992).
The Kitsap County Superior Court conditionally released Reid rather than finally discharging him on July 28, 1998. The court’s memorandum opinion states in part:
The testimony presented by Dr. Harris concludes that Mr. Reid is not suffering from a mental disease or defect at this time. Dr. Harris recommends a conditional release. Dr. Trowbridge, while first finding an Axis I diagnosis of major depression, could not substantiate that finding in his testimony. He recommended a conditional release. Western State has given an Axis I diagnosis that is essentially his presenting diagnosis. They are recommending a conditional release. The Court concludes, based on the testimony and evidence, that Mr. Reid is not currently suffering from a mental disease or defect but, if he were to use drugs or become overly stressed in his environment, it is more likely than not that he would decompensate and experience a psychotic episode. He, therefore, continues to present a substantial danger to other persons or a substantial likelihood of committing felonious acts. Showing that he is not currently suffering a mental disease or defect is not sufficient alone to meet the statutory requirements based on a plain reading of the statute and the Court’s opinion in the Foucha case.
CP at 27.
The order of conditional release required, inter alia, Reid to continue to reside at Western State Hospital. The length of his stay at the hospital and the privileges to which he was entitled were matters left within the discretion of the treatment staff. The order further prohibited Reid from driving a car without permission of the staff, subjected him to random drug and alcohol testing, and required him to seek permission from the staff for all off-campus activities.
Reid filed a timely notice of appeal on August 13, 1998. *627Division Two of the Court of Appeals, in a published opinion, rejected Reid’s argument that he was entitled to a final release based on its reading of the commitment statute and Foucha, and affirmed. State v. Reid, 102 Wn. App. 508, 7 P.3d 872 (2000). Thereafter Reid sought and obtained review here.
Analysis
The Washington State Legislature has seen fit to provide criminal defendants with a mechanism for obtaining an acquittal by reason of insanity. See ch. 10.77 RCW. The would-be insanity acquittee has “the burden of proving by a preponderance of the evidence that he or she was insane at the time of the offense or offenses with which he or she is charged.” RCW 10.77.080. If the defendant carries this burden, an acquittal may be entered and the defendant thus “escapes”2 criminal punishment.
The statute further provides for the civil commitment of insanity acquittees who present a substantial danger to others or a substantial likelihood of committing future criminal acts which would jeopardize public safety. RCW 10.77.110. While the acquittee is presumed to continue to labor under a mental defect, State v. Platt, 143 Wn.2d 242, 251, 19 P.3d 412 (2001), petition for cert. filed (June 11, 2001) (No. 00-10642), there is no such presumption with respect to whether the acquittee continues to be dangerous at the time of acquittal. That determination is left to the trier of fact. RCW 10.77.040, .080. Thus the laws of the State of Washington provide greater protection to insanity acquittees than is necessarily required under the Federal *628Constitution where prevailing on a not-guilty-by-reason-of-insanity plea may constitute, ipso facto, adequate grounds for commitment. Foucha, 504 U.S. at 76.
An insanity acquittee committed pursuant to RCW 10.77.110 may apply to the Secretary of the Department of Social and Health Services for final discharge or conditional release. RCW 10.77.150(1), .200(1). The secretary then determines whether reasonable grounds exist to grant the request. RCW 10.77.200(1). If the secretary approves the application the acquittee is authorized to submit a petition to the court. Id.
RCW 10.77.150(2) which relates to conditional release states:
The court of the county which ordered the person’s commitment, upon receipt of an application for conditional release with the secretary’s recommendation for conditional release, shall within thirty days schedule a hearing. The court may schedule a hearing on applications recommended for disapproval by the secretary... . The issue to be determined at such a hearing is whether or not the person may be released conditionally without substantial danger to other persons, or substantial likelihood of committing criminal acts jeopardizing public safety or security. . . .
(Emphasis added.) By contrast, RCW 10.77.200(2), which relates to final discharge, provides:
The petition shall be served upon the court and the prosecuting attorney. The court, upon receipt of the petition for release, shall within forty-five days order a hearing. . . . The burden of proof shall be upon the petitioner to show by a preponderance of the evidence that the petitioner no longer presents, as a result of a mental disease or defect, a substantial danger to other persons, or a substantial likelihood of committing criminal acts jeopardizing public safety or security, unless kept under further control by the court or other persons or institutions.
(Emphasis added.) Under these statutes the criteria for final discharge is different from the burden for conditional release in the sense that one who is mentally ill may *629nevertheless be conditionally released if his dangerousness can be adequately controlled by appropriate conditions.
However, an insanity acquittee is not required to first apply to the secretary for final discharge or conditional release. He may, as Mr. Reid did, petition the court directly pursuant to RCW 10.77.200(3):
Nothing contained in this chapter shall prohibit the patient from petitioning the court for release or conditional release from the institution in which he or she is committed. The issue to be determined on such proceeding is whether the petitioner, as a result of a mental disease or defect, is a substantial danger to other persons, or presents a substantial likelihood of committing criminal acts jeopardizing public safety or security, unless kept under further control by the court or other persons or institutions....
The Court of Appeals correctly reasoned, “the language of RCW 10.77.200(3) suggests that the Legislature views final discharge and conditional release as two alternative forms of release.” Reid, 102 Wn. App. at 516-17. However, the Court of Appeals concluded the burden on an insanity acquittee who directly petitions the court is the same irrespective of whether the individual seeks conditional release or final discharge. This approach is inconsistent with RCW 10.77.150(2), which clearly sets forth the standard for conditional release absent any requirement that the mental defect be cured.
The Court of Appeals asserted if Reid were correct, and an acquittee who directly petitions the court is entitled to final discharge if he no longer suffers from a mental disease or defect, there would never be a circumstance in which conditional release would be granted. “Rather, an inmate found mentally ill and dangerous would be denied any release, and an inmate found not mentally ill would be entitled to final discharge.” Id. at 517.
We disagree. Conditional release is appropriate for an insanity acquittee who continues to be mentally ill but may not be unacceptably dangerous if certain conditions are imposed. Unlike RCW 10.77.200(3), RCW 10.77.150(2) which *630references conditional release does not inquire into mental status, only dangerousness. (“The issue to be determined at such a hearing is whether or not the person may be released conditionally without substantial danger to other persons, or substantial likelihood of committing criminal acts jeopardizing public safety or security.” RCW 10.77.150(2)).
In summary, a finding under RCW 10.77.200(3) that an insanity acquittee is dangerous as the result of a mental disease or defect does not preclude the court from granting a conditional release. Quite the contrary. Conditional release is a mechanism whereby mentally ill persons of varying degrees of dangerousness can be conditionally reintroduced into society where it is determined the conditions will reasonably mitigate the dangerousness.
Conversely, if the answer to the query posed in RCW 10.77.200(3) is that the individual is no longer dangerous as a result of mental disease or that he is no longer insane— then the acquittee must be unconditionally released.3 But to reason, as did the Court of Appeals, a sane person may be held in a mental institution because he is dangerous reads the phrase “as a result of a mental disease or defect” out of the statute.
Division Two of the Court of Appeals correctly observed, “Legislation must be read to give effect to every word and not to render any language superfluous or absurd.” Reid, 102 Wn. App. at 517 (citing City of Seattle v. Williams, 128 Wn.2d 341, 349, 908 P.2d 359 (1995); In re Pers. Restraint of Robles, 63 Wn. App. 208, 216, 817 P.2d 419 (1991)). However in its effort to avoid reading the phrase “conditional release” out of RCW 10.77.200(3), it effectively read out the phrase “as a result of a mental disease or defect.” This was *631error. All the words in the statute must be considered. When this statutory scheme is properly understood it is reasonable and internally consistent.
Here the trial court factually found Mr. Reid did not suffer from a mental disease or defect at the time of his discharge hearing. CP at 27. This factual determination vitiates the basis to confine Mr. Reid to a psychiatric facility pursuant to RCW 10.77.110. His continued detention, even if it is merely conditional, is therefore contrary to the plain language of the commitment statute which requires discharge after cure.
This conclusion is also consistent with the United States Supreme Court decision in Foucha v. Louisiana. Recent Washington case law also supports Mr. Reid’s position. In State v. Platt we opined, “Presumably, if [an] individual proves he or she is no longer mentally ill, such individual would be entitled to a final discharge.” Platt, 143 Wn.2d at 252.
Conclusion
Under our statute when a defendant is found not guilty of a crime by reason of insanity, he may be committed to a mental institution if he is also found to present a substantial danger to others or a substantial likelihood of committing future criminal acts which would jeopardize public safety. He may be held there so long as he is both mentally ill and dangerous as a result of that mental illness, but no longer. When an insanity acquittee demonstrates he has regained his sanity, the basis for his confinement in a mental institution vanishes and he must be released. It was error for the trial court and the Court of Appeals to determine otherwise. The statute requires Mr. Reid’s unconditional release from custody, and it is so ordered.
Alexander, C.J., and Smith, Johnson, Madsen, and Owens, JJ., concur.

 Laws of 2000, ch. 94, § 16 substitutes “release” for “final discharge,” and for purposes of this opinion we will use the term “final discharge.”


 “Escapes” is actually something of a misnomer. The term suggests criminal punishment is warranted, but is nevertheless avoided. However if we truly accept the not-guilty-by-reason-of-insanity defense, we must also accept the inexorable conclusion that the defendant was wholly incapable of forming the requisite intent to commit a crime. The insanity acquittee does not escape punishment because he has committed no act deserving of punishment. See Foucha v. Louisiana, 504 U.S. 71, 76 n.4, 112 S. Ct. 1780, 118 L. Ed. 2d 437 (1992) (“ different considerations underlie commitment of an insanity acquittee. As he was not convicted, he may not be punished.’ ” (quoting Jones v. United States, 463 U.S. 354, 369, 103 S. Ct. 3043, 77 L. Ed. 2d 694 (1983))).


 This conclusion is also supported by United States Supreme Court cases interpreting the Federal Constitution. See O’Connor v. Donaldson, 422 U.S. 563, 575, 95 S. Ct. 2486, 45 L. Ed. 2d 396 (1975) (“A finding of ‘mental illness’ alone cannot justify a State’s locking a person up against his will and keeping him indefinitely in simple custodial confinement.”); Foucha, 504 U.S. at 77 (“ ‘[T]he committed acquittee is entitled to release when he has recovered his sanity or is no longer dangerous.’ ” (quoting Jones, 463 U.S. at 368)).